Title: From James Madison to Richard Henry Lee, 7 July 1785
From: Madison, James
To: Lee, Richard Henry


Dear Sir
Orange July 7th. 1785.
Your favor of the 30th. of May came to hand yesterday only, having lain some time in Fredg. and finally reached Orange via Albemarle. I agree with you perfectly in thinking it the interest of this Country to embrace the first decent opportunity of parting with Kentucky, and to refuse firmly to part with any more of our Western settlements. It seems necessary however that this first instance of a voluntary dismemberment of a State should be conducted in such a manner as to form a salutary precedent. As it will indirectly affect the whole Confederacy, Congress ought clearly to be made a party to it, either immediately, or by a proviso that the Partition-act shall not be enforced untill the actual admission of the new State into the Union. No interval whatever should be suffered between the release of our hold on that Country, and its taking on itself the obligations of a member of the federal Body. Should it be made a separate State without this precaution, it might be tempted to remain so as well with respect to the U. S. as to Virginia, by two considerations; 1. the evasion of its share of the Common debt, 2 the allurement which an exemption from taxes would prove to Citizens of States groaning under them. It is very possible that such a Course might in the end be found disadvantageous, but the charms of ambition & present interest, too often prevail against the remonstrances of sound policy. May we not also with justice insist that a reasonable Portion of the particular debt of Virginia sd. be assumed by the district which is to set up for itself?
The arrival of Mr. Guardoque will turn out I hope an auspicious step towards conciliating explanations & overtures on the subject of the Mississippi. Besides the general motives for accelerating an adjustment of this affair, the prodigious effect it would have on the sale of the back lands, renders it of peculiar importance. The same consideration presses for such arrangements with Great Britain as will give us speedy possession of the Western posts. As to the commercial arrangements which we wish from her, I see no room for sanguine expectations. What could she get from us by yielding to our demands which she does not now enjoy? I can not speak with certainty as to other States, but it is apparent that the trade of this was never more compleatly monopolized when it was under the direction of her own laws than it is at this moment. Our present situation therefore verifies the doctrine held out in Deane’s intercepted letters. We have lost by the Revolution our trade with the West Indies, the only one which yielded us a favorable balance, without having gained new channels to compensate it. What makes the British Monopoly too the more mortifying is the abuse they make of it. Not only the private planters who have resumed the practice of shipping their own Tobo. but many of our Merchants, particularly the natives of the Country who have no connections in Great Britain, have received accounts of sales which carry the most visible & shameful frauds in every article. In every point of view indeed the trade of this Country is in a deplorable Condition. A comparison of current prices here with those in the Northern States, either at this time or at any time since the peace, will shew that the loss direct on our produce & indirect on our imports, is not less than 50 Per Ct. Till very lately the price of our staple has been down at 32/ & 33/ on James River and 28/. on Rappahannock. During the same period the former was selling in Philada. and probably in other Northern ports at 44/. of our Currency & the latter in proportion; though it is clear that Tobo. in the Northern ports is intrinsically worth less than in ours; being burdened with the expence of freight from the latter to the former, & remaining at the same distance from its ultimate market. The price of Merchandize here is at least as much above as Tobo. is below the Northern Standard.
We have had from the beginning of June to the present time, very hot and very wet weather. The effect of it on upland Corn has been favorable, but much the reverse on that in the flats. It has given full opportunity to the planters to pitch their crops of Tobo. but tho’ many of them have repeated this operation several times, the noxious insects still threaten to abridge the prospect. Should their depredations subside, the extraordinary efforts of the Country for a crop must produce a great one. Our Wheat in this part of the Country is very indifferent. How it may be in others I cannot say, but believe the complaints are pretty general. With the highest esteem & regard I remain Dear Sir, Your Obedient & very Hble. Servt.
J. Madison Jr.
 